*841¶15 (concurring) — I concur with the majority. I write separately to stress that, while we require strict compliance with the time requirements of filing a request for trial de novo, we have never required that the form of the proof of service requires strict compliance. As the majority notes, there is a long line of cases that have accepted that personal service has been accomplished so long as there is some evidence that it met time, place, and manner requirements. Majority at 838-39; accord Terry v. City of Tacoma, 109 Wn. App. 448, 457, 36 P.3d 553 (2001) (formal declaration not required; opposing counsel’s copy-received stamp sufficient to show service); Sunderland v. Allstate Indem. Co., 100 Wn. App. 324, 329, 995 P.2d 614 (2000). Nothing we do today changes this.
Chambers, J.
¶16 We require strict compliance with the core filing requirements to request a trial de novo after an arbiter’s decision. Mandatory Arbitration Rule (MAR) 7.1(a); Nevers v. Fireside, Inc., 133 Wn.2d 804, 811-12, 947 P.2d 721 (1997). This is because proper filing is necessary to give the trial court the authority to hold a trial de novo. MAR 7.1. We have also held that the request must be both served and filed within the prescribed time. Nevers, 133 Wn.2d at 811-12. Here John Banach failed to show by copy-received stamp, certificate of mailing, affidavit of service, or by any other means that a copy of the request for trial de novo was actually timely received by Sergio Alvarez. Because we do require strict compliance with the time requirements, and since Banach failed to timely provide some appropriate evidence that the notice was actually received, I agree that the Court of Appeals should be reversed and the case remanded to the trial court.
¶17 I concur.
Sanders and J.M. Johnson, JJ., concur with Chambers, J.